UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6812


MARCUS LE’SHAWN DIXON,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Dir., D.O.C. of VA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:12-cv-00429-MHL)


Submitted: November 30, 2018                                 Decided: December 7, 2018


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcus Le’Shawn Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Le’Shawn Dixon seeks to appeal the district court’s order denying his Fed.

R. Civ. P. 60(b) motion for reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012); Reid v.

Angelone, 369 F.3d 363, 369 (4th Cir. 2004), abrogated in part by United States v.

McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Dixon has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, deny Dixon’s motion for an evidentiary hearing, and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                             2